                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                              No. 4:19-CV-71-KS


  CLIFTON HOWARD,                             )
                                              )
         Plaintiff,                           )
                                              )
               v.                             )
                                              )                  ORDER
  ANDREW M. SAUL, Commissioner                )
  of Social Security Administration,          )
                                              )
         Defendant.                           )



      This matter is before the court on the parties’ cross motions for judgment on

the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, the

parties having consented to proceed pursuant to 28 U.S.C. § 636(c). Clifton Howard

(“Plaintiff”) filed this action pursuant to 42 U.S.C. § 405(g) seeking judicial review of

the denial of his application for a period of disability and disability insurance benefits

(“DIB”). The time for filing responsive briefs has expired, and the pending motions

are ripe for adjudication. The court has carefully reviewed the administrative record

and the motions and memoranda submitted by the parties. For the reasons set forth

below, the court grants Plaintiff’s Motion for Judgment on the Pleadings [DE #20],

denies Defendant’s Motion for Judgment on the Pleadings [DE #24], and remands the

case to the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) for further

proceedings.




         Case 4:19-cv-00071-KS Document 26 Filed 09/08/20 Page 1 of 16
                            STATEMENT OF THE CASE
      Plaintiff applied for DIB on January 29, 2013, with an alleged onset date of

November 13, 2013. 1 (R. 16, 194–95.) The application was denied initially and upon

reconsideration, and a request for hearing was filed. (R. 105, 122, 145–46.) A hearing

was held on March 2, 2015, before Administrative Law Judge (“ALJ”) Gary

Brockington, who issued an unfavorable ruling on April 1, 2015. (R. 13–72.) On June

21, 2016, the Appeals Council denied Plaintiff’s request for review. (R. 1–6.) At that

time, the ALJ’s decision became the final decision of the Commissioner. See 20 C.F.R.

§ 404.981. Plaintiff then filed a complaint in this court seeking review of this final

administrative decision. See Howard v. Berryhill, No. 4:16-CV-228-D, ECF No. 6

(E.D.N.C. Aug. 18, 2016). This court ultimately remanded the case to the

Commissioner. Howard v. Berryhill, No. 4:16-CV-228-D, 2017 WL 3995812 (E.D.N.C.

Sept. 11, 2017). The Appeals Council then vacated the prior decision of the

Commissioner and remanded the case to an ALJ. (R. 621.)

      On November 16, 2018, ALJ Christopher Willis conducted another hearing, at

which Plaintiff and counsel appeared. (R. 564–90.) ALJ Willis issued an unfavorable

opinion on March 15, 2019. (R. 539–63.) Plaintiff did not file exceptions to the ALJ

decision and filed for direct review of the unfavorable ALJ decision in this court. See

20 C.F.R. § 404.984(d).




      1 The alleged onset date was amended from October 16, 2009, to November 13,
2013. (R. 16, 194, 211.)
                                          2

          Case 4:19-cv-00071-KS Document 26 Filed 09/08/20 Page 2 of 16
                                    DISCUSSION

I.    Standard of Review

      The scope of judicial review of a final agency decision denying disability

benefits is limited to determining whether substantial evidence supports the

Commissioner’s factual findings and whether the decision was reached through the

application of the correct legal standards. See Coffman v. Bowen, 829 F.2d 514, 517

(4th Cir. 1987). Substantial evidence is “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion; [i]t consists of more than a mere

scintilla of evidence but may be somewhat less than a preponderance.” Craig v.

Chater, 76 F.3d 585, 589 (4th Cir. 1996) (quoting Richardson v. Perales, 402 U.S. 389,

401 (1971), and Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966)) (citations

omitted) (alteration in original). “In reviewing for substantial evidence, [the court

should   not]   undertake   to   re-weigh   conflicting   evidence,   make   credibility

determinations, or substitute [its] judgment for that of the [Commissioner].” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig, 76 F.3d at 589) (first and

second alterations in original). Rather, in conducting the “substantial evidence”

inquiry, the court determines whether the Commissioner has considered all relevant

evidence and sufficiently explained the weight accorded to the evidence. Sterling

Smokeless Coal Co. v. Akers, 131 F.3d 438, 439–40 (4th Cir. 1997).

II.   Disability Determination

      In making a disability determination, the Commissioner utilizes a five-step

evaluation process. The Commissioner asks, sequentially, whether the claimant:



                                            3

         Case 4:19-cv-00071-KS Document 26 Filed 09/08/20 Page 3 of 16
(1) is engaged in substantial gainful activity; (2) has a severe impairment; (3) has an

impairment that meets or equals the requirements of an impairment listed in 20

C.F.R. Part 404, Subpart P, App. 1; (4) can perform the requirements of past work;

and, if not, (5) based on the claimant’s age, work experience, and residual functional

capacity can adjust to other work that exists in significant numbers in the national

economy. See 20 C.F.R. § 404.1520(a)(4); Albright v. Comm’r of Soc. Sec. Admin., 174

F.3d 473, 475 n.2 (4th Cir. 1999). The burden of proof and production during the first

four steps of the inquiry rests on the claimant. Pass v. Chater, 65 F.3d 1200, 1203

(4th. Cir. 1995). At the fifth step, the burden shifts to the Commissioner to show that

other work exists in the national economy that the claimant can perform. Id. In

making this determination, the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the claimant’s]

vocational capabilities (age, education, and past work experience) to adjust to a new

job.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981). “If the Commissioner meets

[this] burden, the ALJ finds the claimant not disabled and denies the application for

benefits.” Mascio v. Colvin, 780 F.3d 632, 635 (4th Cir. 2015).

III.   ALJ’s Findings

       Applying the five-step, sequential evaluation process, the ALJ found Plaintiff

“not disabled” as defined in the Social Security Act (“the Act”). As a preliminary

matter, the ALJ found Plaintiff last met the insured status requirements of the Act

on December 31, 2014. (R. 544.) At step one, the ALJ found Plaintiff had not engaged

in substantial gainful employment since November 13, 2013, the alleged onset date.



                                          4

         Case 4:19-cv-00071-KS Document 26 Filed 09/08/20 Page 4 of 16
(Id.) Next, the ALJ determined Plaintiff had the following severe impairments:

“remote right upper extremity crush injury with residuals/neuropathy; adhesive

capsulitis of the right upper extremity; degenerative disc disease; mood

disorder/depression.” (Id.) The ALJ found Plaintiff’s “left hand injury/carpal tunnel

syndrome (CTS), gout and headaches” not to be severe impairments. (R. 545.)

       At step three, the ALJ concluded that Plaintiff’s impairments were not severe

enough, either individually or in combination, to meet or medically equal one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, App. 1. (R. 545.) The ALJ

expressly considered Listings 1.02, 1.04, 1.07, 11.14, 12.04, 12.06, and 12.07. (R. 546–

48.)

       Before proceeding to step four, the ALJ assessed Plaintiff’s residual functional

capacity (“RFC”) and found that Plaintiff had

       the residual functional capacity to perform light work as defined in 20
       CFR 404.1567(b), with the following provisos: use of the dominant right
       upper extremity for overhead reaching is limited to no more than
       occasional use; use of the right upper extremity for reaching in all
       directions, pushing, pulling, operating hand controls, fingering, feeling,
       and handling is frequent; occasional climbing ramps and stairs; no
       climbing ladders, ropes or scaffolds; occasional balancing and crawling;
       frequent kneeling, stooping and crouching; avoid concentrated exposure
       to workplace hazards, such as dangerous moving machinery and
       unprotected heights. He can understand and perform simple, routine,
       repetitive tasks, and is able to maintain concentration, persistence and
       pace to stay on task for 2-hour periods over the course of a typical 8-hour
       workday in order to perform such tasks.

(R. 548 (footnote omitted).) In making this assessment, the ALJ found Plaintiff’s

statements concerning the intensity, persistence, and limiting effects of Plaintiff’s

symptoms “not persuasive of disability based upon the medical and other evidence in



                                           5

         Case 4:19-cv-00071-KS Document 26 Filed 09/08/20 Page 5 of 16
the record.” (R. 549.) At step four, the ALJ concluded that Plaintiff is unable to

perform any past relevant work. (R. 557.) Nonetheless, at step five, upon considering

Plaintiff’s age, education, work experience, and RFC, the ALJ determined there are

jobs that exist in significant numbers in the national economy that Plaintiff could

perform, namely: small parts assembler, cashier, and inspector hand packager. (R.

558.) The ALJ concluded that Plaintiff has not been disabled under the Act since

November 13, 2013, Plaintiff’s alleged onset date, through the date last insured. (Id.)

IV.   Plaintiff’s Arguments

      Plaintiff contends (A) the ALJ’s RFC finding that Plaintiff can frequently use

his right upper extremity for reaching, pushing, pulling, operating hand controls,

fingering, feeling, and handling is not supported by substantial evidence and violates

Albright v. Comm’r Soc. Sec. Admin., 174 F.3d 473 (4th Cir. 1999) (clarifying Lively

v. Sec’y HHS, 820 F.2d 1391 (4th Cir. 1987), and explaining how findings from a

previously adjudicated disability claim should be evaluated in a subsequent claim);

and (B) the ALJ’s analysis of Listing 1.04 is insufficient and violates Radford v.

Colvin, 734 F.3d 288 (4th Cir. 2013). (Pl.’s Mem. Supp. Mot. J. Pldgs. [DE #21] at 12–

18.) Plaintiff argues remand would serve little purpose regarding argument (A) and,

therefore, requests the matter be remanded with an award of benefits. (Id. at 18.) The

Commissioner contends the RFC finding at issue is supported by substantial evidence

and complies with Albright, and the ALJ’s listing analysis is sufficient. For the

reasons explained below, the court agrees with Plaintiff that the ALJ’s RFC finding

regarding frequent right upper extremity use is not supported by substantial



                                          6

        Case 4:19-cv-00071-KS Document 26 Filed 09/08/20 Page 6 of 16
evidence but disagrees that a remand with an award of benefits is appropriate. The

court therefore orders the case be remanded to the Commissioner pursuant to

sentence four of 42 U.S.C. § 405(g).

      A.     Right Upper Extremity RFC and Albright

      Plaintiff filed an earlier claim for DIB, which was denied via a September 28,

2012, ALJ decision. (R. 76–86 (2012 ALJ opinion), 550–51 (discussing prior ALJ

opinion).) In 2012, the ALJ found Plaintiff had the RFC to occasionally use his right

upper extremity for pushing and pulling, handling, fingering, and feeling. (R. 80.)

This prior finding matters here because an RFC with this limitation would result in

a determination of disability. (See R. 587 (Vocational Expert testifying that no jobs

would be available if right upper extremity use was limited to occasional).)

      ALJ Willis acknowledged this 2012 RFC finding and Acquiescence Ruling 00-

1(4), 2000 WL 43774 (Jan. 12, 2000), which addressed the Fourth Circuit’s decision

in Albright. (R. 550–51.) ALJ Willis assigned “little weight” to the prior RFC finding

regarding right upper extremity use because “the expanded hearing record . . . does

not support finding [Plaintiff] as limited during the period at issue.” (R. 550–51.) ALJ

Willis gave these reasons for this choice: (i) examining specialists in 2011 (Dr. John

Erickson) and 2013 (Dr. Jacob Bosley) “observed self-limiting behavior by [Plaintiff]

with respect to his right upper extremity”; (ii) physical exams in 2013 and 2014

showed normal tone and bulk with no atrophy, including a note from consultative

examiner Dr. Maqsood Ahmed who had observed some atrophy in 2011; (iii) Plaintiff

was observed in March 2013 to be able to reach overhead and perform dexterous



                                           7

        Case 4:19-cv-00071-KS Document 26 Filed 09/08/20 Page 7 of 16
movements; and (iv) evidence from 2013 showed Plaintiff playing computer games,

driving, making sandwiches, mowing the lawn, and engaging in personal care.

(R. 551.)

      Relatedly, ALJ Willis assigned little weight to the April 2013 opinion of state

agency consultant Dr. Frank Virgili that Plaintiff would be limited to occasional use

of his right upper extremity. (R. 555–56 (discussing R. 98–99).) ALJ Willis discounted

this aspect of Dr. Virgili’s opinion because it predated the period at issue and was

inconsistent with the “expanded hearing record,” which included observations of self-

limiting behavior by Plaintiff and “opinions of no permanent nerve damage.” (R. 556.)

ALJ Willis appears to have credited all aspects of Dr. Virgili’s opinion about Plaintiff’s

RFC except for the opinion that Plaintiff was limited to occasional use of his right

upper extremity for handling, fingering, and feeling. (See id.) 2

      Plaintiff contends ALJ Willis cherry-picked facts and ignored important

medical treatment notes in the record. (Pl.’s Mem. Supp. Mot. J. Pldgs. at 14.) More

specifically, Plaintiff asserts (i) ALJ Willis’ opinion recounts medical evidence dating

back to 2008 but fails to discuss and assign weight to the June 2010 opinion of Dr.

Edwin Cooper that Plaintiff’s right hand crush injury caused neurologic damage

which reached maximum medical improvement by the date of the opinion (id. at 14–




      2 The failure of the previous ALJ, Gary Brockington, to explain adequately the
weight assigned to the opinions of state agency consultants Dr. Virgili and Dr. Melvin
Clayton was the basis for the remand in Plaintiff’s earlier action in this court. See
Howard v. Berryhill, No. 4:16-CV-228-D, 2017 WL 400216, at *5–6 (E.D.N.C. Aug.
25, 2017), mem. & recommendation adopted by 2017 WL 3995812 (E.D.N.C. Sept. 11,
2017).
                                            8

            Case 4:19-cv-00071-KS Document 26 Filed 09/08/20 Page 8 of 16
15); (ii) Dr. Erickson’s June 2011 examination, upon which the ALJ relied, cannot

function as evidence of medical improvement because it occurred before the 2012 ALJ

opinion (id.); (iii) Dr. Erickson’s June 2011 examination still resulted in the doctor

finding that Plaintiff’s injury resulted in “residual paresthesias in the right hand and

weakness” (id. at 16 (citing R. 371)); (iv) Plaintiff’s hand issues “have repeatedly been

described as neurological in nature . . . [and] have not been attributed to unhealed

fractures or degeneration of the bones,” and the ALJ’s reliance on medical notes

related to fractures or bone degeneration is therefore inappropriate (id.); (v) the ALJ’s

reliance on Plaintiff’s activities of daily living (for example, driving his son to school

events, mowing his lawn, and making sandwiches) is misplaced because there is no

difference in these activities before and after September 2012 and these activities are

too vague for the ALJ to formulate an opinion about how frequently Plaintiff can

engage in manipulation with his right hand (id.); (vi) Dr. Ahmed’s March 2013

examination notes indicating normal motor strength are too vague (id. at 16–17); and

(vii) ALJ Willis improperly discounted 2015 primary care records showing limited

strength and range of motion in Plaintiff’s right hand because they occurred “after

the period at issue” and were inconsistent with pre-2014 treatment notes from Dr.

Donald Price and primary care providers (id. at 17–18).

      In contrast, the Commissioner contends (i) Plaintiff’s “almost exclusive

reliance on [records from 2008 through 2010] shows why Albright does not apply in

this case” (Def.’s Mem. Supp. Mot. J. Pldgs. [DE #25] at 5); (ii) the record contained a

significant amount of evidence that was not available to the ALJ in September 2012



                                            9

         Case 4:19-cv-00071-KS Document 26 Filed 09/08/20 Page 9 of 16
(id.); (iii) substantial evidence supports ALJ Willis’ findings (id. at 7–9); and (iv) ALJ

Willis provided good reasons for discounting the 2015 treatment records (id. at 9).

      The RFC is an administrative assessment of “an individual’s ability to do

sustained work-related physical and mental activities in a work setting on a regular

and continuing basis” despite impairments and related symptoms. SSR 96–8p, 1996

WL 374184, at *1 (July 2, 1996); see also 20 C.F.R. § 404.1545(a)(1). “A ‘regular and

continuing basis’ means 8 hours a day, for 5 days a week, or an equivalent work

schedule.” SSR 96–8p, 1996 WL 374184, at *1. In determining the RFC, the ALJ

considers an individual’s ability to meet the physical, mental, sensory, and other

requirements of work. 20 C.F.R. § 404.1545(a)(4). It is based upon all relevant

evidence, which may include the claimant’s own description of limitations from

alleged symptoms. SSR 96–8p, 1996 WL 374184, at *5; 20 C.F.R. § 404.1545(a)(3). If

necessary, an ALJ must “explain how any material inconsistences or ambiguities in

the evidence were considered and resolved.” SSR 96–8p, 1996 WL 374184, at *7.

      An ALJ must “include a narrative discussion describing how the evidence

supports each conclusion” in the RFC. Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir.

2016) (quoting Mascio, 780 F.3d at 636). The ALJ must specifically explain how

certain pieces of evidence support particular conclusions and “discuss[ ] . . . which

evidence the ALJ found credible and why.” Monroe, 826 F.3d at 189 (quoting Radford

v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013)). The Fourth Circuit has interpreted this

to require an ALJ to “build an accurate and logical bridge from the evidence to his




                                           10

        Case 4:19-cv-00071-KS Document 26 Filed 09/08/20 Page 10 of 16
conclusion.” Monroe, 826 F.3d at 189 (quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th

Cir. 2000)).

      “[A] proper RFC analysis has three components: (1) evidence, (2) logical

explanation, and (3) conclusion . . . . [M]eaningful review is frustrated when an ALJ

goes straight from listing evidence to stating a conclusion.” Thomas v. Berryhill, 916

F.3d 307, 311 (4th Cir. 2019) (citing Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir.

2018)). Simply put, this means an ALJ must “[s]how [his] work.” Patterson v. Comm’r

of Soc. Sec. Admin., 846 F.3d 656, 663 (4th Cir. 2017) (applying same principle to an

ALJ’s listing analysis). Such analysis—“[h]armonizing conflicting evidence and

bolstering inconclusive findings,” Patterson, 846 F.3d at 662—is a “necessary

predicate” to determining whether substantial evidence supports the Commissioner’s

findings, Monroe, 826 F.3d at 189 (quoting Radford, 734 F.3d at 295).

      Acquiescence Ruling 00-1(4) interpreted Albright as follows:

      [W]here a final decision of [the Commissioner] after a hearing on a prior
      disability claim contains a finding at a step in the sequential evaluation
      process for determining disability, [the Commissioner] must consider
      such finding as evidence and give it appropriate weight in light of all
      relevant facts and circumstances when adjudicating a subsequent
      disability claim involving an unadjudicated period.

Acquiescence Ruling 00-1(4), 2000 WL 43774, at *4. When applying this acquiescence

ruling, the Commissioner “must consider all relevant facts and circumstances on a

case-by-case basis.” Id. Neither Albright nor the related acquiescence ruling

abrogates the general requirements (discussed above) that apply to an ALJ’s findings

about a claimant’s functional abilities. Rather, Albright concerned “a practical

illustration of the substantial evidence rule.” Albright, 174 F.3d at 477. The core

                                          11

        Case 4:19-cv-00071-KS Document 26 Filed 09/08/20 Page 11 of 16
issue here is whether substantial evidence supports ALJ Willis’ finding that Plaintiff

can frequently, as opposed to occasionally, 3 use his right hand for manipulation and

other dexterous actions. The ALJ was still required to reconcile any material

inconsistencies in the record and to harmonize conflicting evidence pertaining to this

issue.

         There are several problems with the Commissioner’s arguments. First, the

criticism of Plaintiff’s reliance on evidence predating the alleged onset date ignores

ALJ Willis’ summary of medical history dating back to 2008 and his reliance on

evidence from 2011 to discount the September 2012 RFC finding. The ALJ cannot

credit evidence from a certain time period and then ignore or discount other evidence

from that same time period merely because of its age. See Lewis v. Berryhill, 858 F.3d

858, 869 (4th Cir. 2017) (holding that an ALJ cannot cherry-pick facts that support a

finding of non-disability while ignoring facts that support a finding of disability);

Mallett v. Berryhill, No. 5:18-CV-241-D, 2019 WL 2932776, at *4 (E.D.N.C. June 17,

2019) (citing Hester v. Colvin, No. 7:14-CV-163-BO, 2015 WL 3409177, at *2

(E.D.N.C. May 27, 2015), for the proposition that “[a]n ALJ’s opinion that is internally

inconsistent frustrates meaningful review and requires remand”), mem. &

recommendation adopted by Mallett v. Saul, 2019 WL 2980032 (E.D.N.C. July 8,

2019); Harrison v. Berryhill, No. 4:16-CV-227-FL, 2017 WL 3669630, at *4 (E.D.N.C.




        “Frequently” means from one-third to two-thirds of an eight-hour workday
         3

and “occasionally” means very little up to one-third of an eight-hour workday. See
SSR 83–10, 1983 WL 31251, at *6 (Jan. 1, 1983).


                                          12

             Case 4:19-cv-00071-KS Document 26 Filed 09/08/20 Page 12 of 16
Aug. 7, 2017) (error for an ALJ to discount or ignore older evidence because it may be

relevant to more recent evidence), mem. & recommendation adopted by 2017 WL

3669515 (E.D.N.C. Aug. 24, 2017); SSR 96–8p, 1996 WL 374184, at *2, 5 (RFC finding

“based on all of the relevant evidence in the case record”).

      Second, reliance on the “expanded record” does not mean ALJ Willis was not

required to resolve material inconsistences and harmonize conflicting evidence

within the entire record. ALJ Willis said nothing about the report from Dr. Edwin

Cooper (R. 303–12), who opined Plaintiff’s right hand had reached maximum medical

improvement as of June 2010 and had suffered neurological damage.4 Dr. Cooper’s

opinion not only contradicts the ALJ’s finding, but it tends to support the opinion of

Dr. Virgili and appears consistent with the 2015 primary care treatment notes, both

of which were discounted by ALJ Willis. The failure to explain how these pieces of

evidence were reconciled with the RFC requires remand. See Ivey v. Barnhardt, 393

F. Supp. 2d 387, 390 (E.D.N.C. 2005) (citing Murphy v. Bowen, 810 F.2d 433, 438 (4th

Cir. 1987), for the proposition that “remand is appropriate where an ALJ fails to

discuss relevant evidence that weighs against his decision”).

      Third, the ALJ’s reliance on the statements from Plaintiff’s wife about

Plaintiff’s daily living activities to justify the RFC finding is problematic. (See R. 551



      4 ALJ Willis stated he was not “giv[ing] any evidentiary weight to the medical
opinions regarding the ability to work . . . received between 2009 and 2011 because
[these opinions] predate the amended onset date by several years and are not reliable
indicators of his functional ability during the period at issue.” (R. 554.) This suffers
from two problems: (1) the ALJ used medical evidence from that time period to justify
his RFC finding, and (2) it does not parse an opinion regarding a functional ability
from an opinion regarding a clinical finding.
                                           13

          Case 4:19-cv-00071-KS Document 26 Filed 09/08/20 Page 13 of 16
(citing R. 232–42 (third party function report)).) “An ALJ may not consider the type

of activities a claimant can perform without also considering the extent to which [he]

can perform them.” Woods, 888 F.3d at 694 (citing Brown v. Comm’r Soc. Sec. Admin.,

873 F.3d 251, 263 (4th Cir. 2017)). This distinction is especially important here

because the outcome depends on whether Plaintiff can—at the maximum—use his

right hand for one-third of an eight-hour workday (160 minutes, or two hours and

forty minutes). It is unclear how the daily activities referenced by the ALJ support

the RFC finding because there is no discussion of the extent to which Plaintiff engages

in the activities. Furthermore, the ALJ’s overall treatment of the evidence from

Plaintiff’s wife is puzzling: the ALJ said he gave “partial weight” to the third-party

report and explained that he found other evidence more probative. (R. 556.) But then

the ALJ cited the third-party report as a reason for discounting other evidence.

(R. 551.)

      Fourth, the explanation of the weight assigned to state agency consultant Dr.

Virgili, which was the basis for the earlier remand, remains unclear. The ALJ gives

the same reasons for discounting Dr. Virgili’s opinion that Plaintiff is limited to

occasional use of his right-hand as he does for discounting the September 2012 ALJ

opinion. (R. 555–56 (discounting Dr. Virgili’s opinion that Plaintiff is limited to

occasional “right upper extremity use restrictions other than occasional overhead

reaching” because Dr. Virgili’s opinion predates the period at issue and is inconsistent

with the expanded hearing record).) As explained above, those reasons are

insufficient. Moreover, ALJ Willis appears (i) to credit all of Dr. Virgili’s opinions



                                          14

        Case 4:19-cv-00071-KS Document 26 Filed 09/08/20 Page 14 of 16
about functional limitations except that regarding right hand manipulation, and (ii)

to use Dr. Virgili’s opinions as a basis for discrediting the other state agency

consultant’s opinion. (See id.) That looks like the type of cherry-picking the Fourth

Circuit warned of in Lewis, 858 F.3d at 869.

      Based on the foregoing reasons, the court cannot meaningfully review whether

substantial evidence supports the ALJ’s RFC finding that Plaintiff can frequently use

his right upper extremity for “reaching in all directions, pushing, pulling, operating

hand controls, fingering, feeling, and handling.” However, there is conflicting

evidence in the record that must be harmonized and thus remand would not be futile.

See Radford, 734 F.3d at 296. Therefore, the court orders the case be remanded to the

Commissioner.

      B.     Listing 1.04

      Plaintiff also argues the ALJ should have conducted a more thorough step-

three analysis to determine if Plaintiff met Listing 1.04. (Pl.’s Mem. Supp. Mot. J.

Pldgs. at 18–20.) Plaintiff does not appear to argue that he actually met this listing,

only that the ALJ’s analysis was insufficient. (Id. at 20.) In light of the other issues

requiring remand, the court need not determine whether the listing analysis was

sufficient. This matter can be addressed on remand.

                                   CONCLUSION

      For the foregoing reasons, Plaintiff’s Motion for Judgment on the Pleadings

[DE #20] is GRANTED, Defendant’s Motion for Judgment on the Pleadings [DE #24]




                                          15

        Case 4:19-cv-00071-KS Document 26 Filed 09/08/20 Page 15 of 16
is DENIED, and the case is REMANDED to the Commissioner pursuant to sentence

four of 42 U.S.C. § 405(g) for further consideration.

      This 7th day of September 2020.


                                        __
                                         ____________
                                                   _ ___________________
                                                                      _ _
                                        _________________________________________
                                        KIMBERLY LY
                                                 L Y A. SWANK
                                        United States Magistrate Judge




                                          16

        Case 4:19-cv-00071-KS Document 26 Filed 09/08/20 Page 16 of 16
